       Case 20-50471-btb        Doc 10      Entered 05/05/20 15:35:57    Page 1 of 9



 1   KEVIN A. DARBY, NVSB#7670
     TRICIA M. DARBY, NVSB#7956
 2   DARBY LAW PRACTICE, LTD.
 3   4777 Caughlin Parkway
     Reno, Nevada 89519
 4   Telephone: (775) 322-1237
     Facsimile: (775) 996-7290
 5
     E-mail: kad@darbylawpractice.com
 6   [Proposed] Counsel for Debtor and Debtor in Possession

 7
                               UNITED STATES BANKRUPTCY COURT
 8                                    DISTRICT OF NEVADA
 9
     In re:                                               CASE NO.: BK-N-20-50471-btb
10                                                        Chapter 11 Subchapter V
     ALY EATERY, INC.,
11                                                        EX PARTE APPLICATION FOR ORDER
                                  Debtor.                 AUTHORIZING THE RETENTION AND
12                                                        EMPLOYMENT OF DARBY LAW
                                                          PRACTICE, LTD. AS COUNSEL TO THE
13                                                        DEBTOR PURSUANT TO 11 U.S.C. §
                                                          327(a), FED. R. BANKR. P. 2014(a),
14                                                        2016(b) AND 5002, AND LOCAL RULE
                                                          2014
15
16                                                        Hearing Date: Ex Parte
                                                          Hearing Time:
17   ______________________________________/
18            Debtor and Debtor in Possession, ALY EATERY, INC., hereby submits this application
19   (the “Application”) for an order pursuant to Section 327(a) of Title 11 of the United States Code,
20   11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), Rules 2014(a), 2016(b) and 5002 of
21   the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and Rule 2014
22   of the Local Bankruptcy Rules for the District of Nevada (as amended, the “Local Rules”),
23   authorizing the retention and employment of KEVIN A. DARBY, ESQ. of DARBY LAW
24   PRACTICE, LTD. (“Darby Law Practice”) as bankruptcy counsel and, in support thereof,
25   respectfully represents as follows:
26   ///
27   ///
28   ///




                                                      1
          Case 20-50471-btb      Doc 10     Entered 05/05/20 15:35:57        Page 2 of 9



 1                                        LEGAL MEMORANDUM
 2   I.       Jurisdiction and Venue
 3            1.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and
 4   1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core
 5   proceeding pursuant to 28 U.S.C. § 157(b).
 6   II.      Relief Requested
 7            2.     By this Application, the Debtor seeks to employ and retain Darby Law Practice to
 8   represent the Debtor as counsel in connection with the filing and prosecution of the above captioned
 9   Chapter 11 Subchapter 5 case. Accordingly, the Debtor respectfully requests that the Court enter an
10   order pursuant to Bankruptcy Code Section 327(a), Bankruptcy Rules 2014(a), 2016(b), and 5002,
11   and Local Rule 2014 authorizing the Debtor to employ and retain Darby Law Practice under a
12   general retainer as their attorney to perform services pursuant to the fee agreement (the “Fee
13   Agreement”), attached as Exhibit 1 in the Declaration of Kevin A. Darby, filed in support of this
14   Application (the “Darby Declaration”).
15   III.     Background Facts
16            3.     On May 4, 2020, Debtor filed a voluntary petition for relief under Subchapter 5 of
17   Chapter 11 of the Bankruptcy Code (the “Petition Date”).
18   IV.      Services to Be Provided
19            4.     Subject to further order of the Court and consistent with the Fee Agreement, the
20   Debtor requests the employment and retention of Darby Law Practice to render the following
21   professional services:
22                     a.     to advise the Debtor of its rights, powers and duties as a debtor and debtor in
23   possession in the continued operation of business and management of their properties;
24                     b.     to take all necessary action to protect and preserve the Debtor’s estate,
25   including the prosecution of actions on the Debtor’s behalf, the defense of any actions commenced
26   against the Debtor, the negotiation of disputes in which the Debtor is involved, and the preparation
27   of objections to claims filed against the Debtor’s estate;
28    ///




                                                         2
       Case 20-50471-btb            Doc 10   Entered 05/05/20 15:35:57       Page 3 of 9



 1                        c.   to prepare on behalf of the Debtor all necessary motions, applications,
 2   answers, orders, reports and papers in connection with the administration of the Debtor’s estate;
 3                        d.   to attend meetings and negotiations with the Subchapter 5 trustee,
 4   representatives of creditors, equity holders or prospective investors or acquirers and other parties in
 5   interest;
 6                        e.   to appear before the Court, any appellate courts and the Office of the United
 7   States Trustee to protect the interests of the Debtor;
 8                        f.   to pursue approval of confirmation of a plan of reorganization and approval
 9   of the corresponding solicitation procedures and disclosure statement; and
10                        g.   to perform all other necessary legal services in connection with the Chapter
11   11 Subchapter 5 case. Darby Declaration, ¶ 2.
12               5.     The Debtor submits that it is essential to employ Darby Law Practice as counsel to
13   provide the above services. The services of Darby Law Practice are necessary to enable the Debtor
14   to execute faithfully its duties as debtor in possession.
15   V.          Basis for Relief
16               6.     Under Bankruptcy Code Section 327(a), the Debtor, “with the court’s approval, may
17   employ one or more attorneys… that do not hold or represent an interest adverse to the estate, and
18   that are disinterested persons, to represent or assist the trustee in carrying out the trustee’s duties
19   under this title.” 11 U.S.C. § 327(a). Further, the employment may be set “on any reasonable terms
20   and conditions of employment, including on a retainer, on an hourly basis, on a fixed or percentage
21   fee basis, or on a contingent fee basis.” 11 U.S.C. § 328(a).
22               7.     The Debtor desires to employ Darby Law Practice as counsel in connection with the
23   representation of the Debtor in the Chapter 11 Subchapter 5 case commenced in the District of
24   Nevada.
25               8.     Darby Law Practice is willing to render the necessary professional services as
26   counsel to the Debtor. The Debtor respectfully submit that Darby Law Practice is well qualified to
27   serve as counsel and assume the responsibilities required to render efficient representation to the
28   Debtor in this Chapter 11 case.




                                                         3
           Case 20-50471-btb    Doc 10      Entered 05/05/20 15:35:57        Page 4 of 9



 1   VI.       Darby Law Practice’s Qualifications
 2             9.    The Debtor has selected Darby Law Practice as counsel because of the firm’s
 3   experience and knowledge in the field of Debtor’s rights, business reorganizations and liquidations
 4   under chapter 11 of the Bankruptcy Code. Darby Law Practice has served as counsel to debtors in
 5   several Chapter 7, 11 and 13 cases in the District of Nevada. Darby Declaration, ¶ 3.
 6   VII.      Professional Compensation
 7             10.   The Debtor submits that it is necessary to employ Darby Law Practice under a
 8   general retainer to render the foregoing professional services. Darby Law Practice intends to apply
 9   to the Court for allowance of compensation and reimbursement of expenses in accordance with
10   applicable provisions of the Bankruptcy Code, the Local Rules and pursuant to any applicable
11   procedures or orders established by the Court. Darby Declaration, ¶ 4. Darby Law Practice shall
12   submit with their fee applications detailed daily time entries for each individual providing services
13   in one-tenth (.10) hour increments, explaining services provided as well as a categorized summary
14   of disbursements and expenses for which Darby Law Practice is seeking reimbursement. Id.
15             11.   The Debtor, subject to the provisions of the Bankruptcy Code, the Bankruptcy Rules
16   and the Local Rules, proposes to pay Darby Law Practice their customary hourly rates in effect from
17   time to time as set forth in the Darby Declaration. Id. at ¶ 5. Presently, the hourly rates for
18   professionals range from $400.00 - $450.00. The Debtor submit those rates are reasonable.
19             12.   The Debtor paid Darby Law Practice a retainer fee in the amount of $4,217.00,
20   including the Chapter 11 filing fee.
21   VIII.     Disinterestedness
22             13.   Darby Law Practice is a “disinterested person” within the meaning of Section
23   101(14) of the Bankruptcy Code as required by Section 327(a) of the Bankruptcy Code and will not
24   hold or represent an interest adverse to the Debtor’s estate and has no connection to the Debtor,
25   creditors, or any other party in interest, their respective attorneys and accountants, the United States
26   trustee, or any person employed in the office of the United States trustee. Id., at ¶ 10.
27   ///
28   ///




                                                        4
       Case 20-50471-btb       Doc 10     Entered 05/05/20 15:35:57        Page 5 of 9



 1   IX.     Conclusion
 2                  WHEREFORE, the Debtor respectfully request entry of an order substantially in the
 3   form of Exhibit 1 attached hereto (i) granting the relief requested herein and (ii) such other and
 4   further relief as the Court may deem just and appropriate.
 5           DATED this 4th day of May, 2020.
 6                                                           DARBY LAW PRACTICE, LTD.
 7
                                                          By:      /s/ Kevin A. Darby
 8                                                              KEVIN A. DARBY, ESQ.
 9                                                              [Proposed] Counsel for Debtor

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      5
     Case 20-50471-btb   Doc 10   Entered 05/05/20 15:35:57   Page 6 of 9



 1                                    Exhibit 1
                                  PROPOSED ORDER
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                     EXHIBIT 1
27                                PROPOSED ORDER

28
      Case 20-50471-btb       Doc 10     Entered 05/05/20 15:35:57    Page 7 of 9



 1

 2

 3

 4

 5

 6

 7   KEVIN A. DARBY, NVSB# 7670
     TRICIA M. DARBY, NVSB# 7956
 8   DARBY LAW PRACTICE, LTD.
     4777 Caughlin Parkway
 9
     Reno, Nevada 89519
10   Telephone: (775) 322-1237
     Facsimile: (775) 996-7290
11   E-mail: kevin@darbylawpractice.com
             tricia@darbylawpractice.com
12

13   Reorganization Counsel for Debtor
     and Debtor in Possession
14
                             UNITED STATES BANKRUPTCY COURT
15                                  DISTRICT OF NEVADA
16
     In re:                                           CASE NO. : BK-N-20-50471-BTB
17                                                    Chapter 11 Subchapter V
     ALY EATERY, INC.,
18                                                    ORDER GRANTING DEBTOR’S
                                                      APPLICATION AUTHORIZING THE
19                                                    RETENTION AND EMPLOYMENT OF
                       Debtor.
                                                      DARBY LAW PRACTICE, LTD.
20                                                    AS COUNSEL TO THE DEBTOR
                                                      PURSUANT TO 11 U.S.C. § 327(a), FED.
21                                                    R. BANKR. P. 2014(a), 2016(b) AND 5002,
                                                      AND LOCAL RULE 2014,
22
                                                      Hearing Date: Ex Parte
23                                                    Hearing Time:
     ________________________________________/
24
              Upon the application (the “Application”), of Debtor and Debtor in possession, ALY
25
     EATERY, INC., (the “Debtor”) in the above-captioned Chapter 11 case, for an order pursuant to
26
     Section 327(a) of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the
27   “Bankruptcy Code”), Rules 2014(a), 2016(b) and 5002 of the Federal Rules of Bankruptcy
28   Procedure (as amended, the “Bankruptcy Rules”) and Rule 2014 of the Local Rules of Bankruptcy


                                               -2-
      Case 20-50471-btb         Doc 10      Entered 05/05/20 15:35:57       Page 8 of 9



 1
     Procedure for the District of Nevada (as amended, the “Local Rules”), authorizing the retention
 2   and employment of Kevin A. Darby, Esq. of Darby Law Practice, Ltd. (“Darby Law Practice”) as
 3   counsel to the Debtor; and this Court having considered the Declaration of Kevin A. Darby in
 4   support of the Application (the “Darby Declaration”); and the Court being satisfied, based on the
 5   representations made in the Application and the Darby Declaration, that Darby Law Practice
 6   represents or holds no interest adverse to the Debtor or the estate with respect to the matters upon
 7   which Darby Law Practice is to be engaged and is a “disinterested person,” as such term is defined

 8   in Section 101(14) of the Bankruptcy Code, as modified by Section 1107(b) of the Bankruptcy

 9   Code; and the Court having jurisdiction to consider the Application and the relief requested therein

10   in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the Application and the relief

11   requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper
     before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the
12
     Application having been provided, and it appearing that no other or further notice need be
13
     provided; and the relief requested in the Application being in the best interests of the Debtor and
14
     their estate and creditors; and the Court having determined that the legal and factual bases set forth
15
     in the Application establish just cause for the relief granted herein; and good cause appearing,
16
                    IT IS HEREBY ORDERED that the Application is granted in its entirety.
17
                    IT IS FURTHER ORDERED that pursuant to Section 327(a) of the Bankruptcy
18
     Code and Bankruptcy Rules 2014(a), 2016(b) and 5002, the Debtor’s employment and retention
19
     of Darby Law Practice as counsel in accordance with Darby Law Practice’s normal hourly rates
20
     and disbursement policies as set forth in the Darby Declaration, and pursuant to the Fee Agreement
21   effective as of the Petition Date, is approved; and it is further
22                  IT IS FURTHER ORDERED that Darby Law Practice shall apply for compensation
23   and reimbursement in accordance with the procedures set forth in Sections 330 and 331 of the
24   Bankruptcy Code, applicable Bankruptcy Rules, applicable Local Rules, guidelines established by
25   the Office of the United States Trustee for the District of Nevada, and such other procedures as

26   may be fixed by order of this Court.

27                  IT IS FURTHER ORDERED that the prepetition retainer monies paid to Darby

28   Law Practice and not expended for prepetition services and disbursements shall be held by Darby



                                                   -3-
      Case 20-50471-btb       Doc 10     Entered 05/05/20 15:35:57        Page 9 of 9



 1
     Law Practice as a general retainer as security throughout the Debtor’s bankruptcy case until Darby
 2   Law Practice’s fees and expenses are awarded and payable to Darby Law Practice on a final basis.
 3                  IT IS FURTHER ORDERED that the terms and conditions of this order shall be
 4   immediately effective and enforceable upon their entry; and it is further
 5                  IT IS SO ORDERED.
 6
     SUBMITTED BY :
 7
     By: __/s/ Kevin A. Darby           _
 8      KEVIN A. DARBY, ESQ.
 9      Darby Law Practice, Ltd.
        4777 Caughlin Parkway
10      Reno, Nevada 89519
        (775) 322-1237
11

12   APPROVED:
13

14   By:__________________________
       Attorney for U.S. Trustee
15     Tracy Hope Davis
16

17                                                  ###

18

19

20

21

22

23

24

25

26

27

28



                                                 -4-
